Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment of Amendment
Acknowledgment is made of applicant's amendment, filed on 09/07/2021. The changes and remarks disclosed therein have been considered. Claims 9 and 18 have been cancelled by the amendment. Claims 2, 3, 10, 16, 17, 20, and 21 have been amended. New Claim 22 has been added. Therefore, claims 2-8, 10-17, 19-22 remain pending in the application.

Allowable Subject Matter
Claims 2-8, 10-17, 19-22 are allowed. 

The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art to the present invention is Park (US 20160055904 Al).
Park discloses a cross point array structure, the memory device includes multiple tiles, and each of the tiles includes memory cells of multiple layers. The method includes accessing, in a first tile, multiple memory cells of a first layer disposed in a region where at least one first line and at least one second line cross each other, accessing, in the first tile, multiple memory cells of a second layer disposed in a region where at least one first line and at least one second line cross each other, and accessing, after the memory cells of the multiple layers of the first tile are accessed, multiple memory cells included in a second tile. Related memory devices and memory systems are also discussed.
Regarding independent claim 2 (and the respective dependent claims 4-8), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, the first plate line decoder coupled with the first plate line through an on pitch via (OPV) and with a plurality of second plate lines via the first plate line.
Regarding independent claim 3 (and the respective dependent claim 22), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: the first plate line is a global plate line and the second plate line is a local plate line.  
Regarding independent claim 10 (and the respective dependent claims 11-15, 19-20), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: the word line is configured to concurrently access memory cells in the first array and the second array.
Regarding claim 16, the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: the plate line decoder is associated with even-numbered plate line addresses and excludes odd-numbered plate line addresses, the even-numbered plate line addresses comprising an even-numbered first plate line address associated with the memory cell.  
  Regarding claim 17, the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: access a second memory cell of the second array via the first plate line and a third plate line, wherein the first plate line is coupled with the third plate line through a second OPV and the third plate line is coupled with the second memory cell.  
Regarding independent claim 21, the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: the word line is configured to concurrently access memory cells in the first array and the second array.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOCHUN L CHEN whose telephone number is (571)272-0941.  The examiner can normally be reached on M-F: 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOCHUN L CHEN/Examiner, Art Unit 2824